Title: To James Madison from James Wyley and Others, 27 February 1816
From: Wyley, James
To: Madison, James


                    
                        
                            Feb. 27. 1816
                        
                    
                    The Under signed Respectfully sheweth that they are Inhabitants of the Counties of Rowane and Blount in the state of Tennessee
                    and that they live on the Northain boundaries of the Cherokee, Nation; they feel it their duty to make known to your Excellency the Maney Inormetes, thefts, Robberes, and varies deprodations; commited on their property, and the property, of their Borders.
                    The whites were strangers to such deprodations, & Inormeties, when people were prohibited from settling or Intermixing among the Indians. But now a free spirit of Toleration prevails, the Nation affords a sanctuary for Ruffonous Vagabonds, refegees from Justice who are Inimical to Law, order, Industry, and civil Government. We have long laboured under sundry distresses of this nature hoping that the Agent of that Nation possessed the power of removing those Existing causes. But we have now fully assertained that if he possessed the power he did not possess the Inclination. In behalf of order industry and civil Government we the Under signed In compliance with the General Request of the Most respectable of our frontier Citizens submit to the Consideration Judgement & wisdom of your Excllency the propriety of appointing some fit person as assistant Agent

with power to call upon the Meleta to Act as a Corps in removing all persons from off the Indian Land who are not other wise regularly Authorised By Government to live on said land; and that such a Company be allowed a reasonable compensation for the several days which they may be in such services. Thus with Hopes of seasonable success we subscribe our selves Votiries to your Administration.
                    
                        James Wyley Cnr.[and fourteen others]
                    
                